                                             Case 5:21-cv-01738-BLF Document 9 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                           IN RE ANTHONY MARIS,                            Case No. 21-00404 BLF (PR)
                                   6
                                                            Plaintiff.                     ORDER INSTRUCTING CLERK TO
                                   7                                                       CLOSE CASE
                                   8

                                   9

                                  10

                                  11

                                  12            On March 10, 2021, the Clerk filed as a new prisoner action a letter from Plaintiff
Northern District of California
 United States District Court




                                  13   complaining of prison conditions in light of the COVID-19 pandemic.1 Dkt. No. 1. On
                                  14   that same date, the Clerk notified Plaintiff in writing that the action was deficient because
                                  15   he did not file an actual complaint or pay the requisite filing fee or, instead, submit a court-
                                  16   approved in forma pauperis (IFP) application. Dkt. Nos. 4, 5. Plaintiff was advised that
                                  17   failure to file the requested items within 28 days would result in dismissal of the action.
                                  18   Id.
                                  19            Plaintiff instead filed a letter explaining that he did not intend to file a new action in
                                  20   this Court. Dkt. No. 6. Good cause appearing, the Clerk is instructed to close the matter
                                  21   as improvidently opened. No filing fee is due.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __April 16, 2021_____                         ________________________
                                  24                                                        BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  25
                                       Order Closing Case
                                  26   P:\PRO-SE\BLF\CR.21\01738Maris_close

                                  27
                                       1
                                  28       This matter was reassigned to this Court on April 13, 20201. Dkt. No. 8.
